FIRST AMENDMENT TO THE RUBY TUESDAY, INC. CHANGE IN CONTROL SEVERANCE PLAN Pursuant to Section 8.20 of the Ruby Tuesday, Inc. Change in Control Severance Plan (the “CIC Severance Plan”) the Board of Directors of Ruby Tuesday, Inc. has determined to amend the CIC Severance Plan as described in the provision below. Accordingly, effective as of April 4, 2017, the CIC Severance Plan shall be, and hereby is, amended, as follows: 1. Appendix A of the CIC Severance Plan is hereby amended to read as follows: “Appendix A – Covered Executives and Applicable Severance Multiples Executive Name Title Severance Multiple Chief Executive Officer 2x Chief Legal Officer 2x Chief Financial Officer 2x President, Ruby Tuesday Concept 2x Chief Development Officer 2x Chief Marketing Officer 2x Chief People Officer 2x Vice President 1x ” RATIFICATION AS AMENDED. Except as amended by this Amendment, the terms and conditions of the CIC Severance Plan are confirmed, approved and ratified, and the CIC Severance Plan, as amended by this Amendment, shall continue in full force and effect. Any reference to the “CIC Severance Plan” shall mean the CIC Severance Plan as amended by this Amendment.
